MacKINNON, Senior Circuit Judge
(concurring):
I join the foregoing opinion and write separately to express a few comments about the reimbursement phase of the decision. As I view it, a workable reimbursement plan is a necessary, very important and very difficult feature of the regulatory *378scheme. In my view providing for.exclusive jurisdiction in the federal courts over unpaid reimbursement claims against aftermarket parts manufacturers could inundate the federal courts with small claims. I suggest that the agency consider establishing, as the initial and primary disputes mechanism, an arbitration procedure with arbitrators selected by the parties according to a plan established by the regulations. As an additional and alternative mechanism the agency might consider requesting Congress to confer jurisdiction on state and local courts in such cases.1
To my mind the agency should also give serious consideration to the possibility of imposing a bond requirement in addition to the disputes procedure. I believe that a reasonable bond requirement would have great potential merit. The criticism that some aftermarket parts manufacturers might not be able to afford to post bond may be correct, but it is just those manufacturers who could not afford to post a bond who need to be weeded out. Moreover, a bond should not be viewed to operate solely as a substitute for financial responsibility; a bond that might be resorted to if a manufacturer refuses to pay a claim also operates as an inducement to the manufacturer to pay justifiable claims promptly-

. Federal statutes frequently confer jurisdiction on state courts to hear specific claims created by federal statute. The Federal Employees Liability Act (FELA), 45 U.S.C. § 56, specifically provides that federal court jurisdiction shall be concurrent with that of the states’ courts. Cases initiated under the FELA in state courts are non-removable. 28 U.S.C. § 1445. Dice v. Akron, Canton & Youngstown R.R., 342 U.S. 359 (1952), dealt extensively with the jurisdictional aspects of the FELA, and specifically with the duty of state courts to hear such claims.
Another example is the Fair Labor Standards Act, 29 U.S.C. § 216, which provides that actions to recover for violations thereof “may be maintained in any court of competent jurisdiction.” Under this provision state courts have been held compelled to hear federal claims. Johnson v. Butler Bros., 162 F.2d 87 (8th Cir.1947) (Fair Labor Standards Act — enforceable in state court of competent jurisdiction); McClanahan v. Mathews, 292 F.Supp. 737 (E.D. Ky.1968); Carter v. Hill & Hill Truck Line, Inc., 259 F.Supp. 429 (S.D.Tex.1966); Schimerowski v. Iowa Beef Packers, Inc., 196 N.W.2d 551 (Iowa 1972). In addition, Testa v. Katt, 330 U.S. 386, 67 S.Ct. 810, 91 L.Ed. 967 (1947), read the Emergency Price Control Act § 205(c), (e) in the same way, and held the state court bound to hear the federal claim. Cases under the Jones Act, 46 U.S.C. § 688, are sometimes heard in state courts by virtue of the “saving clause” in 28 U.S.C. § 1333, which makes admiralty jurisdiction exclusively federal. P.J. Carlin Constr. Co. v. Heaney, 299 U.S. 41, 57 S.Ct. 75, 81 L.Ed. 27 (1936); Shannon v. City of Anchorage, 478 P.2d 815 (Alaska 1970); State v. Daggett, 87 Wash. 253, 151 P. 648 (1915); cf. Portland Pipe Line Corp. v. Envtl. Improvement Comm’n, 307 A.2d 1 (Me.), appeal dismissed, 414 U.S. 1035, 94 S.Ct. 532, 38 L.Ed.2d 326 (1973).
Under Supreme Court cases such as Testa v. Katt and Dice v. Akron, state courts are generally obliged to adjudicate federal claims.